     Case 1:19-cv-03833-EGS-GMH Document 77-2 Filed 04/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

AUGUST CABRERA et al.,                       )
                                             )
                      Plaintiffs,            )
                                             )      Case No. 1:19-cv-03833 (EGS)
       v.                                    )
                                             )
BLACK & VEATCH SPECIAL                       )
PRODUCTS CORPORATION, et al.,                )
                                             )
                      Defendants.            )


   DECLARATION OF PAUL S. MISHKIN IN SUPPORT OF DEFENDANT JANUS
           GLOBAL OPERATION LLC’S MOTIONS TO DISMISS

               PAUL S. MISHKIN, pursuant to 28 U.S.C. § 1746, declares:

       1.      I am a lawyer at Davis Polk & Wardwell LLP, counsel for Defendant Janus

Global Operations LLC. This declaration is submitted in support of Defendant Janus Global

Operations LLC’s Motion to Dismiss in the above-captioned case.

       2.      Attached as Exhibit A is a true and correct copy of a report from the United States

Senate Committee on Armed Services, S. Rep. No. 111-345 (2010), dated October 26, 2010,

titled “Inquiry into the Role and Oversight of Private Security Contractors in Afghanistan,”

which can be accessed at https://www.congress.gov/congressional-report/111th-congress/senate-

report/345/1?s=1&r=17.

       3.      Attached as Exhibit B is a true and correct copy of a United States Agency for

International Development (“USAID”) press release, dated June 27, 2010, titled “Tarakhil Power

Plant Handed Over to Afghan Government,” which can be accessed at https://2012-

2017.usaid.gov/afghanistan/news-information/press-releases/tarakhil-power-plant-handed-over-

afghan-government.
     Case 1:19-cv-03833-EGS-GMH Document 77-2 Filed 04/29/20 Page 2 of 3




       4.     Attached as Exhibit C is a true and correct copy of a USAID document titled

“Tarakhil Power Plant,” last updated May 7, 2019, which can be accessed at

https://www.usaid.gov/node/51751.

       5.     Attached as Exhibit D is a true and correct copy of a United Nations Security

Council press release, dated February 10, 2006, titled “Peacekeeping Under-Secretary-General

Briefs Security Council on Afghanistan: London Conference, Security Situation, New Parliament

Focus,” which can be accessed at https://www.un.org/press/en/2006/sc8634.doc.htm.

       6.     Attached as Exhibit E is a true and correct copy of a United States Department of

Defense photograph and caption, dated April 27, 2002, titled “Secretary Rumsfeld meets with

Ismail Khan in Herat, Afghanistan,” which can be accessed at

https://dod.defense.gov/OIR/gallery/igphoto/2001240619/.

       7.     Attached as Exhibit F is a true and correct copy of the transcript of a hearing

before the United States Senate Committee on Foreign Relations, dated July 20, 2000, titled

“The Taliban, Engagement or Confrontation?”, which can be accessed at

https://www.govinfo.gov/content/pkg/CHRG-106shrg68769/pdf/CHRG-106shrg68769.pdf

       8.     Attached as Exhibit G is a true and correct copy of an unclassified diplomatic

cable from the United States Embassy (Islamabad) to the Secretary of State, dated September 4,

1995, Doc. No. 1995ISLAMA08102, which can be accessed at

https://nsarchive2.gwu.edu/NSAEBB/NSAEBB97/tal10.pdf.

       9.     Attached as Exhibit H is a true and correct copy of an unclassified diplomatic

cable from the United States Embassy (Islamabad) to the Secretary of State, dated September 6,

1995, Doc. No. 1995ISLAMA08185, which can be accessed at

https://nsarchive2.gwu.edu/NSAEBB/NSAEBB97/tal11.pdf.




                                                2
    Case 1:19-cv-03833-EGS-GMH Document 77-2 Filed 04/29/20 Page 3 of 3




             I declare under penalty of perjury that the foregoing is true and correct.



Dated:   New York, New York
         April 29, 2020




                                                                 Paul S. Mishkin




                                               3
